               Case 1:20-mj-30180-PTM ECF No. 6 filed 05/21/20                                PageID.10   Page 1 of 1
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                               UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Eastern District of Michigan

                  United States of America                           )
                             v.                                      )       Case No. 20-30180
                                                                     )
                    JESSE MCFADDEN
                                                                     )
                                                                     )


                               ORDER SCHEDULING A DETENTION HEARING


              A detention hearing in this case is scheduled as follows:

 Place:
                                                                          Courtroom:
 Theodore Levin U.S. Courthouse
 231 West Lafayette Boulevard
 Detroit, MI 48226                                                        Date and Time: 5/22/20 at 1pm



     IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date,
and place set forth above.



Date: May 21, 2020                                                   s/Elizabeth A. Stafford
                                                                     Judicial Officer’s Signature


                                                                     Elizabeth A. Stafford, U.S. Magistrate Judge
                                                                     Printed name and title
